PER CURIAM.
We cannot say that the order granting a new trial — on the grounds that the verdict was against the manifest weight of the evidence — is outside the broad discretion given to trial judges in such matters. See Cloud v. Fallis, 110 So.2d 669 (Fla.1959); Castlewood International Corp. v. LaFleur, 322 So.2d 520 (Fla.1975); Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (Fla.1980), Ford Motor Co. v. Kikis, 401 So.2d 1341 (Fla.1981); Smith v. Brown, 525 So.2d 868 (Fla.1988); Nicaise v. Gagnon, 597 So.2d 305 (Fla. 4th DCA 1992). In affirming the new trial order, however, we do not do so because we agree that a new trial was required as a matter of law.
STONE, C.J., and GUNTHER and FARMER, JJ., concur.